Case 1:19-cv-04266-JPH-DLP Document 92 Filed 02/08/21 Page 1 of 3 PageID #: 680




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MARK RANSOM,                                            )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )     No. 1:19-cv-04266-JPH-DLP
                                                         )
 WENDY KNIGHT, et al.                                    )
                                                         )
                               Defendants.               )

   ORDER DENYING MOTION FOR ASSISTANCE WITH RECRUITING COUNSEL

        Plaintiff Mark Ransom filed this civil rights action based on events that occurred while he

 was in custody at the Plainfield Correctional Facility. Mr. Ransom has since been released from

 custody. The defendants answered Mr. Ransom's claim, and discovery is ongoing. Mr. Ransom

 has moved for assistance with recruiting counsel.

        Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

 § 1915(e)(1) gives courts the authority to "request" counsel. Mallard v. United States District

 Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers willing and

 qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d

 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult decision: Almost everyone

 would benefit from having a lawyer, but there are too many indigent litigants and too few lawyers

 willing and able to volunteer for these cases.").

        Because Mr. Ransom appears to have made reasonable efforts to obtain counsel on his

 own, see dkt. 79 at 2, the Court will decide, "'given the difficulty of the case, does the plaintiff

 appear competent to litigate it himself?'" Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d



                                                     1
Case 1:19-cv-04266-JPH-DLP Document 92 Filed 02/08/21 Page 2 of 3 PageID #: 681




 647, 654-55 (7th Cir. 2007)). To decide this question, the Court considers "'whether the difficulty

 of the case—factually and legally—exceeds the particular plaintiff's capacity as a layperson to

 coherently present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (quoting Pruitt, 503

 F.3d at 655). These questions require an individualized assessment of the plaintiff, the claims, and

 the stage of litigation.

         Mr. Ransom has a GED, and he has no difficulty reading or writing English. He had some

 assistance litigating this case while he was incarcerated, see dkt. 79 at 3, but he has since continued

 litigating it on his own. Indeed, since his release, Mr. Ransom has served discovery requests on

 the defendants, including interrogatories, requests for production, and requests for admission.

 See dkt. 90 at 2. He has also complied with the Court's deadline by timely notifying the Court

 regarding his request for a settlement conference. Dkt. 84.

         Before Mr. Ransom was in custody, one of his legs was amputated below the knee. The

 issues in this case center around Mr. Ransom's allegations that the defendants failed to

 accommodate this condition. Mr. Ransom made clear, logical allegations in his complaint and

 tailored those allegations to applicable legal theories. He has filed several motions and participated

 in the discovery process. In short, he appears competent to litigate his claims at this stage.

         Mr. Ransom's primary basis for seeking counsel is "lack of knowledge with being able to

 litigate with other attorneys." Dkt. 79 at 3. But this is true of nearly all pro se litigants, and

 Mr. Ransom has so far proven up to the task. Accordingly, his motion for assistance with recruiting

 counsel, dkt. [79], is DENIED.

         If Mr. Ransom requires additional time to comply with any Court-ordered deadline, he

 should file a motion with the Court requesting such time.

 SO ORDERED.
Date: 2/8/2021

                                                   2
Case 1:19-cv-04266-JPH-DLP Document 92 Filed 02/08/21 Page 3 of 3 PageID #: 682




 Distribution:

 MARK RANSOM
 12291 Saint Augustine St.
 Leopold, IN 47551

 All Electronically Registered Counsel




                                         3
